DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement mailed on 2/24/2021 is no longer necessary as the claims have been amended to a singular invention and therefore this restriction requirement is no longer required.  
Status of Claims
In an amendment filed 2/4/2022 with an RCE, Applicant cancelled claims 1-25.  This amendment is acknowledged.  Claims 26-40 are pending and are currently being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30, 32-34, 36-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bear US Pat. No. 4,915,384 in view of Crews et al. US Pat. No. 6,082,350.
In Reference to Claim 26
Bear teaches:
A system for use with a ball (12), a ball pitching device (10), and a bat configured to be held by a user (user 7 using a bat), the system (player training system, Fig. 1-5) comprising: 

a sensor configured to provide a signal based on a detection of the user or the bat (signal means/sensor 24 provides a detection signal of the user, and may further include a smart bat (bat detection means, Fig. 1-2, Col. 4 lines 18-41, Col. 5 lines 28-39, Col. 7 lines 14-25); and 
at least one controller configured to activate a ball pitching device (controller 22 communicates with the thrower to throw balls toward a user based on the sensor input, Fig. 1-2, Col. 6 lines 55-68, Col. 7 lines 14-25) and configured to cause the system to deliver information to the user (the computer display 26 and/or the projector 20 may include information delivering indications, such as a ball about to be thrown, to a user by highlighting targets for the user to hit and providing realistic game movements and crowds and noises, Fig. 1, Col. 4 lines 1-11, Col. 9 lines 35-43).  
Bear fails to teach:
A set home plate at which a ball is thrown for a user to hit and a specific warning indicator to indicate to the user that a ball is about to be thrown.   
Further, Crews teaches:
A system for use with a ball (unlabeled pitched balls), a ball pitching device (pitcher 502 using ball thrower BPM 506), and a bat configured to be held by a user (unlabeled user using a bat hits balls delivered to the strike zone 512 by the BPM), the system (player training system, Fig. 5-40) comprising: 
a home plate (514); 
a sensor configured to provide a signal based on a detection of the user or the bat (the user interface GUI (3504) generates a signal provided by the user (inherently detecting a user by being operated by the user or coach, Fig. 34-39)); and 
at least one controller configured to activate a ball pitching device (the BPM is controlled by commands from the controller of the PC 3402, Fig. 34-37) and configured to cause the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bear to have further included a physical home plate and a warning light in order to have the user stand at the correct place during use and to make the device safer by letting the user know when a pitch is imminent as these features are well-known and very commonly used in ball pitching systems and as taught by Crews (Col. 7 line 47 – Col. 8 line 6, Col. 14 lines 29-33, Col. 18 lines 44-48).
In Reference to Claim 27
Bear as modified by Crews teaches:
The system of claim 26, further comprising the ball pitching device (Crews: 10, Fig. 1).  
In Reference to Claim 28
Bear as modified by Crews teaches:
The system of claim 26, wherein the at least one controller is configured to operate the ball pitching device to prepare to deliver a pitch towards the home plate based on gameplay parameters (Bear: controller/processor controls the delivery of balls and target function in accordance with the player’s changing skill level (gameplay parameters), Abstract, Col. 4 lines 1-18).  
In Reference to Claim 29
Bear as modified by Crews teaches:
The system of claim 26, further comprising a ball tracking system (Bear: the pitched ball is tracked by a smart bat (Col. 4 lines 28-41) and by the target 18 having sensing regions 18’ track impact of a ball and provide signals indicative of the impact to the processor, Col. 3 lines 61 – Col. 4 line 67).  
In Reference to Claim 30
Bear as modified by Crews teaches:
The system of claim 29, wherein the ball tracking system is configured to output an exit velocity of the ball off the bat, a launch angle of the hit ball, a direction of the hit ball, or 
In Reference to Claim 32
Bear as modified by Crews teaches:
The system of claim 26, further comprising a pitch timer to control a pitch frequency of a pitching cycle of the ball pitching device (Bear: the controller 22 may execute stored programs of pitches which inherently include a set pitch frequency/timer mechanism to space out each consecutive pitch, Col. 4 lines 42-65).  
In Reference to Claim 33
Bear as modified by Crews teaches:
The system of claim 26, wherein the information delivered to the user is light-based signaling (Crews: warning lights 1310-1314, Fig. 13, 2914-2916, Bear: display 18 includes lit target areas 18’ that a user may target, Fig. 1, Col. 4 lines 1-11, Col. 9 lines 35-43).  
In Reference to Claim 34
Bear as modified by Crews teaches:
The system of claim 33, wherein the light-based signaling includes status information (Crews: warning lights 1310-1314, Fig. 13, 2914-2916, Fig. 29 alert the batter that a baseball is about to be projected), a pitch countdown, or an indication to the user to aim for a target (Bear: the computer display 26 and/or the projector 20 may include information light-based delivering indications, such as a ball about to be thrown, to a user by highlighting targets for the user to hit and providing realistic game movements and crowds and noises, Fig. 1, Col. 4 lines 1-11, Col. 9 lines 35-43).  
In Reference to Claim 36
Bear as modified by Crews teaches:

Further, it would have been obvious to one having ordinary skill in the art to have provided the warning lights on the home plate as this would further allow the user to be warned of an incoming pitch if they were looking away from the thrower and further as it has been held that rearranging parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
In Reference to Claim 37
Bear as modified by Crews teaches:
The system of claim 36, further comprising a strike timer configured to determine whether a pitch was hit or not (Bear: detector targets are activated for a period of time (therefore act as timers) after a ball is delivered and detect the accuracy of the user’s swing to sense if a ball was missed or struck (both balls and bats paths are detected during a swing, Col. 8 lines 40-48), and the smart bat is also capable of determining an impact force and hitting average (hit vs. miss) to determine if a ball was struck or not, Col. 4 lines 29-41). 
In Reference to Claim 40
Bear as modified by Crews teaches:
The system of claim 39, further comprising a strike timer configured to determine whether a pitch was hit or not (Bear: detector targets are activated for a period of time (therefore act as timers) after a ball is delivered and detect the accuracy of the user’s swing to sense if a ball was missed or struck (both balls and bats paths are detected during a swing, Col. 8 lines 40-48), and the smart bat is also capable of determining an impact force and hitting average (hit vs. miss) to determine if a ball was struck or not, Col. 4 lines 29-41). 
Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bear and Crews as applied to claim 26/30 above and further in view of Lowy US Pat. No. 5,768,151.
In Reference to Claims 31 and 35
Bear as modified by Crews teaches:
The ball pitching device of claim 26/30 as rejected above, a display configured to display a computer calculated realistic in game scene when the user hits the ball (Bear: projector 20 projects realistic game simulations onto target display/screen 18 and may be based on the input of the smart bat signals of the batted balls, Fig. 1, Col. 4 lines 1-41).
Bear fails to teach:
The display specifically displaying a computer calculated flight trajectory or simulate ball flight trajectory.  
Further, Lowy teaches:
A similar ball pitching system including a projected anticipated trajectory of a ball hit by a user (projector 14 projects scenes and hit ball paths onto screen 15, Fig. 1-9, Abstract, Col. 3 lines 22-49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bear to have formed the system to have further included the anticipated trajectory of the hit balls to provide a more fun, interactive, and realistic sports simulator and allow the batter to see the path of the ball projected onto the field/screen as taught by Lowy (Col. 3 lines 22-49).
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bear and Crews as applied to claim 26/37 above and further in view of McIntyre IV. US Pat. No. 5,733,209.
In Reference to Claims 38 and 39
Bear as modified by Crews teaches:
The ball pitching device of claim 26/37 as rejected above
Bear fails to teach:
A specific bay that includes a batter's box area positioned near the home plate.  

A similar ball pitching system including a ball launcher (22), home plate (20), batter’s box (21), and net (17/18) to form an enclosed bay (10, Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bear to have formed the system to have further included the basic and well-known items of a practice system for hitters such as the batter’s box to alert players of the proper area to stand and an enclosed net/bay to contain the hit balls and aid in the collection of hit balls as is known in the art and as taught by McIntyre (Col. 4 line 60 – Col. 5 line 13).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered and are moot as claims 1-25 have been cancelled.  Further, a new ground of rejection of new claims 26-40 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Kim (2019/0324423), Strickland (2017/0326458), Gowan (9,259,631), Kelly (5,401,018), Magrath (5,359,986) teach similar baseball training systems.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711